Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Claim Status
Claim 1 has been amended. Claims 1-7 are currently pending. 

Drawings
The drawings submitted 12/07/2018 were received and are approved by the examiner. 

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (WO 201318212, Espacenet translation provided).

With respects to claim 1, Inoue discloses an energy storage device ([0001]) comprising: a first electrode and a second electrode ([0004]), wherein at least one of the first electrode and the second electrode is a Si-based electrode ([0048]), a separator between the first electrode and the second electrode ([0051]), an electrolyte ([0004]), and at least one electrolyte additive comprising ([0004]) a compound selected from formulae 
    PNG
    media_image1.png
    44
    95
    media_image1.png
    Greyscale
 (A) (Page 3 of the original document),  wherein, each R1 and R2 is independently selected from the group consisting of: 
[AltContent: connector]
    PNG
    media_image2.png
    203
    516
    media_image2.png
    Greyscale

[AltContent: rect]






    PNG
    media_image2.png
    203
    516
    media_image2.png
    Greyscale
and absent thereby leaving a negative charge ([0173]), and R is a C1-C3 alkyl ([0033]), 
    PNG
    media_image3.png
    44
    125
    media_image3.png
    Greyscale
(B), wherein each R1 and R2 is independently selected from the group consisting of:







    PNG
    media_image2.png
    203
    516
    media_image2.png
    Greyscale
and absent thereby leaving a negative charge ([abstract]), and R is a C1-C3 alkyl, and 
    PNG
    media_image4.png
    44
    158
    media_image4.png
    Greyscale
(C) wherein each R1 and R2 is independently selected from the group consisting of:








    PNG
    media_image5.png
    50
    52
    media_image5.png
    Greyscale
 or chloroalkyl, a cycloalkylene, and a heteroalkylene with at least one -O-. 

With respect to claim 5, Inoue discloses the electrolyte further contains a fluoroethylene carbonate (FEC) ([0030]).

With respect to claim 6, Inoue discloses the electrolyte can be free of non-fluorine containing cyclic carbons, via formula 6 which represents cyclic carbonates in the electrolyte ([0029]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. as applied to claim 1 and 5-6, in view of Ohashi et al (U.S. 20110091768).

With respect to claim 2, Inoue discloses that the second electrode is a silicon electrode ([abstract]), but does not disclose specifically the electrode is silicon dominant by weight.
Ohashi discloses the use of silicon atoms in the electrode ([0655]), and discloses a weight of 70% or more and less than 95% ([0671]), making silicon the dominant element. Ohashi further discloses that if the weight % of silicon was too low, then the battery would have insufficient capacity ([0671]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include silicon in the second electrode as disclosed by Inoue in the amount taught by Ohashi to ensure the battery would have sufficient capacity. 

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claims 3 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Ohashi et al. as applied to claims 1-2 and 5-6 above and further in view of Park et al (U.S. 20110177393).

With respect to claim 3, Inoue discloses the second electrode (anode) comprises a composite material film ([0046]). Inoue does not disclose that the composite film is self-supporting.
Park discloses a composite material film ([0012]) and teaches that the mixture may form a self-supported composite structure ([0013]). Park further teaches that the use of a self-supported composite film eliminates or minimalizes the need for metal foil current collector ([0033]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to modify the composite film discloses by Inoue to make it self-supporting as taught by Park in order to reduce the need for a metal foil current collector.

With respect to claim 4, Inoue discloses a composite material film where at least one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film ([0048)]. Inoue further discloses specific the use of silicon particles and carbon phases, but does not disclose their weights, specifically that those weights fall between 0% and 90% of the film.
Ohashi discloses the use of Silicon atoms in the negative electrode active material ([0655]) and teaches the proportion of the negative electrode active material in the negate 
Ohashi further discloses the use of carbon material as a conductive material in the negative electrode ([0672]) and teaches the proportion of the conductive material in the negative electrode material is usually 3% by weight or more, more preferably 5% by weight or more, more preferably 25% by weight or more, and 30% by weight or less ([0672]), thus overlapping the claimed range of 0% by weight to 90% by weight. Ohashi further discloses that an excessively low proportion of carbon is liable to lead to insufficient conductivity, while an excessively high proportion is liable to cause low battery capacity ([0672]).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to include silicon and carbon in the composite material film as disclosed by Inoue in the amounts taught by Ohashi in order to ensure the electrode has sufficient conductivity and the battery operates at a sufficient capacity. 

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Inuoe discloses the electrolyte additive according to claim 1, but does not disclose the additive is one selected from the list in claim y. Further, neither Ohashi nor Park also used in this rejection make reference to any of the listed compounds. It would be unreasonable to assume that the additives taught in these prior arts would behave identically to the compounds listed in claim 7. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727